Exhibit 10.50

 

EMPLOYMENT AGREEMENT

OF

MAUREEN M. CAVANAUGH

 

This Employment Agreement of Maureen M. Cavanaugh (“Agreement”) is entered into
as of this 7th day of May, 2018 (“Effective Date”) between Lannett Company, Inc.
(“Company”) and Maureen M. Cavanaugh (“Executive”).

 

RECITALS

 

WHEREAS, Company wishes to employ Executive as its Senior Vice President and
Chief Commercial Operations Officer.  Executive wishes to accept such employment
under the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, Executive and Company, in consideration of the mutual covenants
and agreements hereinafter set forth, agree as follows:

 

1.              Employment.

 

Company hereby employs Executive as its Senior Vice President and Chief
Commercial Operations Officer; and Executive accepts such employment.

 

2.              Term.

 

The term of employment under this Agreement shall commence on the Effective Date
and shall continue, unless otherwise terminated earlier under Section 8, for one
year (the “Original Term”).  The term of employment hereunder shall thereafter
be automatically extended for an unlimited number of additional one-year periods
(each, an “Additional Term”; the Original Term and any Additional Terms
collectively, the “Term”) unless Company gives 90 days’ written notice to
Executive (a “Non-Renewal Notice”) that Company is electing not to so extend the
Term.  Notwithstanding the foregoing, the Term may be earlier terminated in
strict accordance with the provisions of Section 8.  Non-extension of this
Agreement pursuant to this Section through the delivery by Company of a
Non-Renewal Notice shall constitute termination without Cause pursuant to
Section 8(b)(iv) and entitle Executive to receive the Severance Pay (as defined
in Section 9(b)).

 

3.              Duties.

 

Executive shall devote her full-time efforts to the proper and faithful
performance of all duties customarily discharged by a Senior Vice President,
Commercial Operations including Research and Development and Regulatory Affairs
and any additional duties assigned to her from time to time by the Chief
Executive Officer (“CEO”), and/or the Board of Directors of Company. Executive
shall report directly to the CEO of Company. Executive agrees to use her best
efforts and comply with all fiduciary and professional standards in the
performance of her duties hereunder. Executive shall provide services to any
subsidiary or affiliate of Company without additional compensation and benefits
beyond those set forth in this Agreement, and any

 

--------------------------------------------------------------------------------


 

compensation and benefits provided to Executive for such services shall be a
credit with regard to amounts due from Company under this Agreement. Executive
represents and warrants to Company that, at all times during the Term, she will
fulfill her duty of loyalty to Company; and she will act in the best interests
of Company’s shareholders.  The Executive will be permitted to provide services
as a volunteer or director to charitable, educational or civic organizations,
act as a member, director or officer of any industry trade association or group
(including, but not limited to her current role on the NACDS Foundation Board),
and she may serve as a trustee, director or advisor to any family companies or
trusts.

 

4.              Base Salary.

 

Executive shall be paid a base salary of Four Hundred and Twenty Five Thousand
Dollars and no cents ($425,000.00) per annum for the Term, payable, less
applicable withholdings, in proportional biweekly payments in accordance with
Company’s regular practice. Salary for a portion of any period will be prorated.
The Compensation Committee of the Board of Directors and the CEO will conduct an
annual performance review of Executive and, as part of such review, will
consider adjustments to the base salary set forth herein based on the
performance of both Executive and Company.

 

5.              Annual Bonus.

 

Executive shall be eligible to participate in the Annual Discretionary Income
Plan (the “ADIP”) administered by the Compensation Committee, or any successor
annual bonus plan or arrangement generally made available to the executive
officers of Company.  The ADIP shall provide Executive with a target bonus
opportunity for each fiscal year of Company (i.e., July 1 to June 30), beginning
with the fiscal year ending June 30, 2019 with an initial target bonus equal to
60% of base salary, pro-rated for any partial year of employment.  The award
from the ADIP can range from 0% to 200% of the target award level.  In the event
Executive is entitled to an annual bonus as provided by this Section 5,  the
payment of which Executive acknowledges may be subject to applicable clawback
policies, Company shall pay the cash portion of such annual bonus in a single
lump sum no later than the earlier of: (a) the date required under the ADIP or
any successor annual bonus plan; or (b) sixty (60) days following the date
Executive’s right to the annual bonus ceases to be subject to a substantial risk
of forfeiture, as defined by Treasury Regulation Section 1.409A-1(d)(1), with
the exact date of payment to be determined by Company in its sole and absolute
discretion.

 

The Employee will receive a signing bonus of $50,000, which will be paid by the
Company in one lump sum on the first regularly scheduled pay date after Employee
starts employment with the Company.  The signing bonus will be subject to all
regular payroll taxes.  In the event Employee voluntarily resigns her employment
with the Company within 12 months of the commencement of Employee’s employment
with the Company, unless waived by the Company, the Employee will be responsible
for reimbursing the Company the entire bonus.

 

2

--------------------------------------------------------------------------------


 

6.              Benefits.

 

During the Term (except as otherwise set forth below), Executive shall have the
following benefits:

 

a)             Executive may participate in all Company sponsored stock option
plans, retirement plans, 401(k) plans, life insurance plans, medical insurance
plans, disability insurance plans, executive stock ownership plans and such
other benefit plans generally available from time to time to other executive
employees of Company for which she qualifies under the terms of the plans.
Executive’s participation in and benefits under any benefit plan shall be on the
terms and subject to the conditions specified in such plan.

 

b)             A gross annualized automobile allowance of $10,800.14 will be
provided and will be paid on a bi-weekly basis as part of the regular payroll.

 

c)              20 days of personal time off (PTO) granted to Executive in
accordance with Company’s published PTO policy generally afforded to salaried
management employees.

 

d)             Executive is granted effective on the Effective Date
approximately 22,349 shares of restricted common stock of Company (the actual
amount will be equal to at least a total value of $368,750).  The restricted
stock shall have the following vesting schedule: one-third restricted shares
shall vest on May 7, 2019; one-third restricted shares shall vest on May 7,
2020; and the remaining one-third restricted shares shall vest on May 7, 2021. 
The foregoing vesting terms and the other terms and conditions of the award
shall be set forth in a restricted stock grant agreement that qualifies for the
exemption to Section 409A under Treas. Reg. Section 1.409A-1(b)(6).  In the
event of any conflict between the terms of the restricted stock grant agreement
and this Agreement, the terms of this Agreement shall take precedence.

 

e)              Executive shall be eligible at the end of each fiscal year for
consideration by Company’s Board of Directors, or a Committee thereof, for an
award of service based restricted stock,  stock options,  and/or performance
based restricted stock pursuant to Company’s long term incentive plans.
Executive shall first be eligible for consideration for pro-rated stock options
and/or restricted stock in connection with the fiscal year ending June 30, 2019.

 

7.              Reimbursement of Expenses.

 

Company will reimburse Executive for the reasonable and necessary expenses
incurred by her in the performance of her duties under this Agreement in
accordance with Company’s expense reimbursement policy in effect from time to
time, and upon receipt of appropriate documentation.  Notwithstanding any
provision of this Agreement, (a) the amount of expense eligible for
reimbursement during one calendar year will not affect the expenses eligible for

 

3

--------------------------------------------------------------------------------


 

reimbursement, in any other calendar year; (b) reimbursement of expenses for a
given calendar year will be made in accordance with Company’s expense
reimbursement policy, but in any event on or before the last day of the
immediately following calendar year; and (c) the right to reimbursement is not
subject to liquidation or exchange for another benefit.

 

8.              Termination of Employment.

 

a)             Executive’s Termination of Employment with Company, for any
reason and irrespective as to whether initiated by Executive or Company, shall
be considered a contemporaneous resignation by Executive from the position of
Company’s  Senior Vice President, Commercial Operations, and shall be deemed a
termination from employment with all entities related to Company.

 

b)             Executive’s employment will terminate upon the occurrence of a
“Separation from Service,” with the date of the Separation from Service being
referred to as the “Termination Date.”  For purposes of this Agreement, the term
“Separation from Service” means death, retirement, or Termination of Employment
of Executive and the term “Termination of Employment” means that, as of a given
date, Executive and Company reasonably anticipate that no further services will
be performed after such date.  For avoidance of doubt, a Termination of
Employment will include any event described as follows:

 

i.                                          Death.  In the event of Executive’s
death, Executive’s employment hereunder shall automatically terminate on the
date of death.

 

ii.                                       Termination for Disability.  To the
extent permitted by law, in the event of Executive’s Disability, Company may
terminate Executive’s employment hereunder by giving at least thirty (30) days
prior written notice to Executive.  For purposes of this Section 8(b)(ii), the
Termination Date shall be the thirtieth (30th) day after the date the notice is
given to  Executive.  The term “Disability” shall mean the inability of
Executive, due to injury, illness, disease or bodily or mental infirmity to,
with or without reasonable accommodation, engage in the performance of her
material duties of employment with Company as contemplated by Section 3 herein
for (i) any period of ninety (90) consecutive days or (ii) a period of one
hundred fifty days (150) in any consecutive twelve (12) months, provided that if
Executive returns to work in the consecutive twelve (12) month period for a
period of less than ten (10) consecutive business days in duration, such return
to work shall not be deemed to interfere with a determination of consecutive
absent days if the reason for absence before and after the interim return are
the same.  Benefits to which Executive is entitled under any disability policy
or plan provided by Company shall reduce the base salary paid to Executive
during any period of Disability on a dollar-for-dollar basis.

 

4

--------------------------------------------------------------------------------


 

iii.                          Termination for Cause.  Company may terminate
Executive’s employment hereunder for Cause by giving written notice of
termination to Executive.  For purposes of this Section 8(b)(iii), the
Termination Date shall be the date on which such notice is given.  The term
“Cause” shall consist of any of the following:

 

(A)                               Executive’s willful commission of an act
constituting fraud, embezzlement, breach of any fiduciary duty owed to Company
or its stockholders or other material dishonesty with respect to Company;

 

(B)                               Gross negligence or willful misconduct in the
performance of Executive’s duties;

 

(C)                               Willful or reckless conduct of Executive which
has a material adverse impact (economic or otherwise) on Company;

 

(D)                               Executive’s willful and knowing violation of
any law, rule or regulation relating to the operation of Company or any of its
subsidiaries or affiliates;

 

(E)                                Failure to perform Executive’s duties or
failure to follow any written policy or directive of the CEO consistent with
such duties which is not remedied by Executive after receipt of a written notice
from the CEO specifying the required action and a reasonable time period within
which the action must be taken, which shall not be less than five (5) business
days;

 

(F)                                 The order of any court or supervising
governmental agency with jurisdiction over the affairs of Company or any
subsidiary or affiliate finding that Executive has engaged in the conduct
described in subparagraphs (A) through (E);

 

(G)                               Executive’s willful violation of any provision
of this Agreement which has a material adverse impact (economic or otherwise),
including without limitation violation of Sections 10, 11, 12, or 13;

 

(H)                              Executive’s conviction or plea of nolo
contendere (or its equivalent) with respect to a felony or any other crime
involving dishonesty or moral turpitude;

 

(I)                                   Executive communicating with outside
professionals, including but not limited to accounting and law firms, not
retained by Company concerning the business of Company and/or Confidential
Information, as defined below, without the prior  written approval of Company’s
CEO; provided, however, that this will not apply to

 

5

--------------------------------------------------------------------------------


 

Executive seeking personal legal advice for herself or relating to her position
as an employee or officer of the Company;

 

(J)                                   Habitual abuse of illegal drugs or other
controlled substances or habitual intoxication, which causes harm to the
Company;

 

(K)                               Willful violation by Executive of Company’s
published business conduct guidelines, code of ethics, conflict of interest or
other similar policies which has a material adverse impact (economic or
otherwise) on Company; or

 

(L)                                Executive being formally charged and
convicted in a government proceeding pertaining to Executive’s activities on
behalf of the Company, or otherwise becoming subject to any disciplinary charges
and convicted by any regulatory agency having jurisdiction over the Company
(including but not limited to the Drug Enforcement Administration (DEA), Food
and Drug Administration (FDA) or the Securities and Exchange Commission (SEC)),
or if any complaint is filed against Executive by any such regulatory agency.

 

iv.                                   Termination Without Cause.  Company may
terminate Executive’s employment hereunder without Cause by giving at least
thirty (30) days’ prior written notice to Executive.  For purposes of this
Section 8(b)(iv), the Termination Date shall be the thirtieth (30th) day after
the notice is given to Executive.

 

v.                                      Resignation.  Executive may resign from
her employment hereunder for (i) Good Reason (as defined, and by giving the
notice required, in Section 9(b)), or (ii) any other reason by giving at least
thirty (30) days prior written notice to Company.  For purposes of this
Section 8(b)(v), the Termination Date shall be the thirtieth (30th) day after
the notice is given to Company.

 

9.              Effect of Separation from Service.

 

a)             If Executive’s employment terminates for Cause or for any reason
other than as set forth in Sections 9(b), 9(c) or 9 (d), Company shall pay the
following amounts (hereinafter the “Standard Entitlements”): (i) earned but
unpaid base salary under Section 4 as of the Termination Date; (ii) accrued but
unpaid annual bonus under Section 5 if Executive otherwise meets the eligibility
requirements, including but not limited to employment as of the end of the
fiscal year; (iii) accrued but unpaid paid time off (if pay-out upon termination
of employment is then permitted by Company), and automobile allowance as of the
Termination Date; and (iv) reimbursements for expenses under Section 7 incurred
but unpaid on or before the Termination Date.  The Company shall pay the
Standard Entitlements as follows: (i) earned but unpaid base salary, and accrued
but unpaid annual

 

6

--------------------------------------------------------------------------------


 

bonus, paid time off, and automobile allowance, in a single lump sum in cash no
later than the earlier of: (A) the date required under applicable law; or
(B) sixty (60) days following the Termination Date, with the exact date of
payment to be determined by Company in its sole and absolute discretion; and
(ii) reimbursements for expenses shall be paid in accordance with Section 7.

 

b)         If Executive’s employment is terminated by Company without Cause,
other than as provided in Section 9 (c) or 9 (d) or if Executive resigns with
Good Reason, in addition to the Standard Entitlements payable in accordance with
Section 9(a), Executive shall be entitled to receive the following amounts
(collectively, the “Severance Pay”), the timing of the payment of which shall be
subject to applicable Section 409A requirements, as more fully set forth in
Section 20 below:  (i) the then current base salary under Section 4 for a period
of eighteen (18) months, (ii) insurance coverage provided to her equal to such
coverage provided to her on the date of termination at no cost or, if ineligible
for continued coverage under Company policies, reimbursement of the cost of
comparable coverage for a period of eighteen (18) months, (iii) a pro-rated
annual cash bonus for the then current fiscal year calculated as if targets and
goals are achieved subject to any applicable cap on cash payments (but no other
incentive compensation beyond the Termination Date), and (iv) Company shall
cause all outstanding Company stock options and restricted stock awards awarded
to Executive prior to termination of her employment to be one hundred percent
(100%) vested at termination.

 

For purposes of this provision, Executive resigns with “Good Reason” if she
provides written notice of her resignation within thirty (30) days after
Executive has actual knowledge of the occurrence, without the written consent of
Executive, of one of the following events: (A) the assignment to Executive of
duties materially and adversely inconsistent with Executive’s status as Senior
Vice President, Commercial Operations or a material and adverse alteration in
the nature of her duties, responsibilities and/or reporting obligations, (B) a
material reduction in Executive’s Base Salary or a failure to pay any such
amounts when due by more than 15 days; or (C) the relocation of Company
headquarters more than thirty miles from its current location.

 

Severance Pay will only be made if Executive executes and delivers to Company,
in a form prepared by Company, a release of all claims against Company and other
appropriate parties, excluding Company’s performance under this Section 9(b) and
Executive’s vested rights under Company sponsored retirement plans, 401(k) plans
and stock ownership plans (the “General Release”).  Payment or provision of the
Severance Pay will commence on the ninetieth (90th) day following the
Termination Date (the “Commencement Date”), provided that the Executive has
executed and not revoked the General Release prior to such date.  The payments
required under clause 9(b)(i) and clause 9(b)(iii) shall be made in equal
monthly installments over a twelve (12) month period starting on the
Commencement Date.  Any reimbursements under clause 9(b)(ii) shall be made in

 

7

--------------------------------------------------------------------------------


 

monthly installments over the coverage period starting on the Commencement
Date.  However, no payments and/or reimbursements described under clause
9(b)(i) - 9(b)(iii) shall be made at any time if the General Release is not
executed prior to the Commencement Date (or is executed prior to the
Commencement Date but is revoked prior to the Commencement Date or is revocable
on or after the Commencement Date).  If the Executive pays for the cost of
comparable coverage under clause 9(b)(ii) following the Termination Date but
prior to the Commencement Date, the Company shall reimburse the Executive for
such payments on the Commencement Date.

 

c)        If Executive is notified that she is being terminated by Company
without Cause, or resigns for Good Reason, within eighteen (18) months following
a Change in Control of Company, Executive will be entitled, in addition to the
Standard Entitlements payable in accordance with Section 9(a), to the Severance
Pay payable in accordance with Section 9(b), and to the following additional
amounts: (i) the then current base salary under Section 4 for a period of 18
months (i.e., a total of 36 months of base salary) (the “Additional Salary”),
and (ii) insurance coverage provided to her equal to such coverage provided to
her on the date of termination at no cost or, if ineligible for continued
coverage under Company policies, reimbursement of the cost of comparable
coverage for a an additional period of 18 months (i.e., a total of 36 months of
insurance coverage (the “Additional Insurance Coverage”) if, within 18 months of
a Change in Control of Company, she (i) is terminated by Company and such
termination is not due to death, Disability, or Cause, or (ii) resigns for Good
Reason.  Notwithstanding the above, the time period for the purpose of
calculating the amount of Additional Salary and Additional Insurance Coverage
shall be reduced a total of one month for each month up to 18 months in which
Executive remains employed following a Change in Control.  (By way of example,
only, if Executive is terminated pursuant to this paragraph 9(c) within the
first month of employment following the Change in Control, the time period for
calculating the total amount of Additional Salary and Additional Insurance
Coverage shall be 18 months; if Executive is terminated pursuant to this
paragraph 9(c) within the second month following a Change in Control, the time
period for calculating the total amount of Additional Salary and Additional
Insurance Coverage shall be 17 months, etc.).  For purposes of this
Section 9(c) and Section (9d) below, a written notice that Executive’s
employment term is not extended pursuant to Section 2 within the 18-month period
after a Change in Control shall be deemed to be a termination by Company without
Cause, unless Executive and Company execute a new employment agreement effective
as of the date on which this Agreement would otherwise have renewed.  The term
“Change in Control” of Company shall mean the occurrence of a “change in
ownership of the Company,” “a change in effective control of the Company,” or “a
change in the ownership of a substantial portion of the Company’s assets,” each
within the meaning of Section 409A and Treasury Regulation
Section 1.409A-3(i)(5).

 

8

--------------------------------------------------------------------------------


 

d)             Executive also shall be deemed to have been terminated by Company
without Cause, and shall be entitled, in addition to the Standard Entitlements
payable in accordance with Section 9(a), to the Severance Pay payable in
accordance with Section 9(b), and to the additional Severance Pay payable in
accordance with Section 9(c), if a majority of the Company’s Abbreviated New
Drug Applications (the “ANDAs”) are sold, other than for restructuring the
Company’s intellectual property within its discretion through or to a controlled
entity, and the Company or the new organization owning the ANDAs terminates
Executive’s employment without Cause in connection with such sale, or Executive
resigns for Good Reason, within eighteen (18) months of the commencement of
Executive’s employment under this Agreement.  In the event of such a sale of the
ANDAs, the Company shall obtain the covenant of the new organization that if the
new organization terminates the Executive’s employment without Cause, or the
Executive resigns for Good Reason from the new organization, the Company and the
new organization shall have the joint and several obligation to pay the
Severance Pay delineated under this Section 9.  The agreement of sale will make
clear that the parties (i.e., the Company and the new organization) intend that
Executive is a third-party beneficiary of this obligation.

 

e)        The provisions of Sections 9(b), 9(c) and 9(d) are intended to be
mutually exclusive, such that, in no event shall Executive be entitled, in
total, to Severance Pay in excess of the amount set forth in Section 9(c).

 

10.       Confidential Information.

 

a)             During Executive’s employment with Company and at all times after
the termination of such employment, regardless of the reason for such
termination, Executive shall hold all Confidential Information relating to
Company in strict confidence and in trust for Company and shall not disclose or
otherwise communicate, provide or reveal in any manner whatsoever any of the
Confidential Information to anyone other than Company without the prior written
consent of Company.  “Confidential Information” includes, without limitation,
financial information, related trade secrets (including, without limitation,
Company’s business plan, methods and/or practices) and other proprietary
business information of Company which may include, without limitation, its
research and development pipeline, market studies, customer and client lists,
referral lists and other items relative to the business of Company. 
“Confidential Information” shall not include information which is or becomes in
the public domain through no action by Executive or information which is
generally disclosed by Company to third parties without restrictions on such
third parties.

 

b)             Executive hereby acknowledges and agrees that she has been
notified that, notwithstanding any obligations in this Agreement, pursuant to
Section 7 of the Defend Trade Secrets Act, Company shall not hold Executive
criminally or civilly liable under any federal or state trade secret law for the
disclosure of

 

9

--------------------------------------------------------------------------------


 

Confidential Information that is made: (i) in confidence to a federal, state or
local government official, either directly or indirectly, or to an attorney, and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law. Company shall also not hold Executive so liable for such disclosures
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  Executive also acknowledges and agrees that she
has been notified that individuals who file a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.

 

11.       Solicitation of Customers.

 

During her employment with Company and for a period of eighteen (18) months
after the termination of Executive’s employment, regardless of the reason for
the termination (the “Non-Competition Period”), Executive shall not, whether
directly or indirectly, for her own benefit or for the benefit of any other
person or entity, or as a partner, stockholder, member, manager, officer,
director, proprietor, employee, consultant, representative, agent of any entity
other than Company, solicit, directly or indirectly, any customer of Company, or
induce any customer of Company to terminate any association with Company, in
connection with those certain products being offered for sale by Company, or in
its research and development pipeline so long as the Company has filed an ANDA
with the FDA or that of a joint venturer to the extent that Company is funding
in whole or in part that research and/or development, on the date of termination
of Executive’s employment (the “Restricted Products”) or otherwise attempt to
provide services to any customer of Company in connection with the Restricted
Products.  This provision shall not be interpreted to prohibit, prevent or
otherwise impair Executive’s ability and right to seek and obtain employment
from a competitor of Company, even if said competitor is currently selling
products to Company’s customers that are the same as Company products.  While
Executive shall be unrestricted in seeking to sell products to Company’s
customers that are different than Company’s products, it is the intent of this
Section to preclude Executive from having said competitor replace Company as a
supplier of a product or otherwise take existing sales from Company for the
period in question.

 

12.       Solicitation of Executives and Others.

 

During her employment with Company and during the Non-Competition Period,
Executive shall not, whether directly or indirectly, for her own benefit or for
the benefit of any other person or entity, or as a partner, stockholder, member,
manager, officer, director, proprietor, employee, consultant, representative,
agent of any entity other than Company, solicit, for purposes of employment or
association, any Executive or agent of Company (“Solicited Person”), or induce
any Solicited Person to terminate such employment or association for purposes of
becoming employed or associated elsewhere, or hire or otherwise engage any
Solicited Person as an Executive or agent of an entity with whom Executive may
be affiliated or permit such, or otherwise interfere with the relationship
between Company and its employees and agents.  For

 

10

--------------------------------------------------------------------------------


 

purposes of this Agreement, an employee or agent of Company shall mean an
individual employed or retained by Company during the Term and who terminates
such association with Company within a period of six (6) months after the
termination of Executive’s employment with Company.

 

13.       Non-Competition.

 

Upon a termination of Executive for anything other than Cause, without the
written consent of the CEO, during her employment with Company and during the
period of fifteen months after termination of Executive’s employment (in which
case the period of time of entitlement to the severance benefits in
Section 9(b)-(d) shall be fifteen months], Executive shall not directly or
indirectly, as an officer, director, shareholder, member, partner, joint
venturer, executive, independent contractor, consultant, or in any other
capacity:

 

a)             Engage, own or have any interest in;

 

b)             Manage, operate, join, participate in, accept employment with,
render advice to, or become interested in or be connected with;

 

c)              Furnish consultation or advice to; or

 

d)             Permit her name to be used in connection with;

 

Any person or entity engaged in a business in the United States or Canada which
is engaged in the manufacture, distribution or sale of the Restricted Products
or which otherwise competes with the business of Company as it exists from time
to time and, in the case of termination of this Agreement, as it exists on the
termination date.  Notwithstanding the foregoing, holding one percent (1%) or
less of an interest in the equity, stock options or debt of any publicly traded
company shall not be considered a violation of this Section 13.

 

14.       Disclosure and Ownership of Work Product and Information.

 

a)             Executive agrees to disclose promptly to Company all ideas,
inventions (whether patentable or not), improvements, copyrightable works of
original authorship (including but not limited to computer programs,
compilations of information, generation of data, graphic works, audio-visual
materials, technical reports and the like), trademarks, know-how, trade secrets,
processes and other intellectual property, developed or discovered by Executive
in the course of her employment relating to the business of Company, or to the
prospective business of Company, or which utilizes Company’s information or
staff services (collectively, “Work Product”).

 

b)             Work Product created by Executive within the scope of Executive’s
employment, on Company time, or using Company resources (including but not
limited to facilities, staff, information, time and funding), belongs to Company
and is not owned by Executive individually.  Executive agrees that all works of
original

 

11

--------------------------------------------------------------------------------


 

authorship created during her employment are “works made for hire” as that term
is used in connection with the U.S. Copyright Act.  To the extent that, by
operation of law, Executive retains any intellectual property rights in any Work
Product, Executive hereby assigns to Company all right, title and interest in
all such Work Product, including copyrights, patents, trade secrets, trademarks
and know-how.

 

c)              Executive agrees to reasonably cooperate with Company, at
Company’s expense, in the protection of Company’s information and the securing
of Company’s proprietary rights, including signing any documents necessary to
secure such rights, whether during or after your employment with Company, and
regardless of the fact of any employment with a new company.

 

15.       Enforcement of Agreement; Injunctive Relief; Attorneys’ Fees and
Expenses.

 

Executive acknowledges that violation of this Agreement will cause immediate and
irreparable damage to Company, entitling it to injunctive relief. Executive
specifically consents to the issuance of temporary, preliminary, and permanent
injunctive relief to enforce the terms of this Agreement.  In addition to
injunctive relief, Company is entitled to all money damages available under the
law.  If Executive violates her obligations under Sections 10 through 14 of this
Agreement, as determined by the final judgment of any court having jurisdiction,
in addition to all other remedies available to Company at law, in equity, and
under contract, Executive agrees that Executive is obligated to pay all
reasonable Company’s costs of enforcement of such Sections of this Agreement,
including reasonable attorneys’ fees and expenses.  Conversely, if Company seeks
to enforce the provisions of Sections 10-14 of the Agreement, but is
unsuccessful (in whole or in part) Company will pay Employee’s reasonable costs
of defense, including her reasonable attorneys’ fees and expenses.  If Company
violates this Agreement, as determined by the final judgment of any court having
jurisdiction, in addition to all other remedies available to Executive at law,
in equity, and under contract, Company agrees that Company is obligated to pay
all reasonable Executive’s costs of enforcement of this Agreement, including
attorneys’ fees and expenses.

 

16.       Severability and Savings.

 

Each provision in this Agreement is separate.  If necessary to effectuate the
purpose of a particular provision, the Agreement shall survive the termination
of Executive’s employment with Company.  If any provision of this Agreement, in
whole or in part, is held to be invalid or unenforceable, the parties agree that
any such provision shall be deemed modified to make such provision enforceable
to the maximum extent permitted by applicable law.  As to any provision held to
be invalid or unenforceable, the remaining provisions of this Agreement shall
remain in effect.

 

12

--------------------------------------------------------------------------------


 

17.       Binding Effect.

 

This Agreement shall be binding upon and shall inure to the benefit of Company
and its successors and assigns.  This Agreement shall be binding upon and inure
to the benefit of Executive, her heirs and personal representatives.  This
Agreement is not assignable by Executive.

 

18.       Indemnification.

 

To the fullest extent permitted by applicable law, subject to applicable
limitations, including those imposed by the Dodd-Frank Wall Street Reform and
Protection Act and the regulations promulgated thereunder, Company shall
indemnify, defend, and hold harmless Executive from and against any and all
claims, demands, actions, causes of action, liabilities, losses judgments,
fines, costs and expenses (including reasonable attorneys’ fees and settlement
expenses) arising from or relating to her service or status as an officer,
director, employee, agent or representative of Company or any affiliate of
Company or in any other capacity in which Executive serves or has served at the
request of, or for the benefit of, Company or its affiliates.  Company’s
obligations under this Section 19 shall be in addition to, and not in derogation
of, any rights Executive may have against Company to indemnification or
advancement of expenses, whether by statute, contract or otherwise, and
Company’s obligation pursuant to this Section 19 shall survive termination of
Executive’s employment.

 

19.       Section 409A Compliance.

 

a)             This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(Section 409A of the Code hereinafter being referred to as “Section 409A”). 
Payments of Non-Qualified Deferred Compensation (as such term is defined under
Section 409A and the regulations promulgated thereunder) may only be made under
this Agreement upon an event and in a manner permitted by Section 409A. Any
amounts payable solely on account of an involuntary separation from service of
the Executive within the meaning of Section 409A shall be excludible from the
requirements of Section 409A, either as involuntary separation pay or as
short-term deferral amounts, to the maximum possible extent. For purposes of
Section 409A, the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with Section 409A including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the period of time
specified in this Agreement, (ii) the amount of expenses available for
reimbursement, or the in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits provided, in
any other calendar year, (iii) the reimbursement of an eligible expense will be
made no later than the last day of the calendar year following the year in which
the expense in incurred,

 

13

--------------------------------------------------------------------------------


 

and (iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

b)             To the extent required by Section 409A, and notwithstanding any
other provision of this Agreement to the contrary, no payment of Non-Qualified
Deferred Compensation will be provided to, or with respect to, the Executive on
account of her separation from service until the first to occur of (i) the date
of the Executive’s death or (ii) the date which is one day after the six
(6) month anniversary of her separation from service, and in either case only if
she is a “specified employee” (as defined under Section 409A(a)(2)(B)(i) of the
Code and the regulations promulgated thereunder) in the year of her separation
from service.  Any payment that is delayed pursuant to the provisions of the
immediately preceding sentence shall instead be paid in a lump sum (subject to
all applicable withholding) promptly following the first to occur of the two
dates specified in such immediately preceding sentence.

 

c)              Any payment of Non-Qualified Deferred Compensation made under
this Agreement pursuant to a voluntary or involuntary termination of the
Executive’s employment with the Company shall be withheld until the Executive
incurs both (i) a termination of her employment relationship with the Company
and (ii) the first instance of a “separation from service” with the Company, as
such term is defined in Treas. Reg. Section 1.409A-1(h).

 

d)             The preceding provisions of this Section 20 shall not be
construed as a guarantee by the Company of any particular tax effect to the
Executive under this Agreement, under any plan or program sponsored or
maintained by the Company or under any other agreement by and between the
Executive and the Company. The Company shall not be liable to the Executive for
any additional tax, penalty or interest imposed under Section 409A nor for
reporting in good faith any payment made under this Agreement or under any such
other plan, program or agreement as an amount includible in gross income under
Section 409A.

 

20.       Miscellaneous.

 

a)             No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Company and Executive.  The waiver or non-enforcement by Company
of a breach by Executive of any provision of this Agreement shall not be
construed as a waiver of any subsequent breach by Executive.  This Agreement is
the parties’ entire agreement relating to the subject matter hereof and any and
all prior agreements, representations or promises, oral or otherwise, express or
implied, are superseded by and/or merged into this Agreement.

 

b)             Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid

 

14

--------------------------------------------------------------------------------


 

overnight courier to the parties.  Notices shall be sent to the Executive at the
most recent address of Executive as set forth in the Company’s records (or such
other addresses as shall be specified by Executive by like notice), and to the
Company at Lannett Company, Inc., 13200 Townsend Road, Philadelphia, PA 19154
Attn.: CEO (or such other addresses as shall be specified by Company by like
notice).  All notices shall be deemed effective upon receipt.  The failure to
accept mail forwarded through the U.S. Postal Service, certified, return receipt
requested, shall be deemed received as of the earlier of the first date such
delivery is refused or, alternatively, if notices are provided of attempts to
deliver, the date on which said first notice was provided to Company.

 

c)              This Agreement shall be governed by the laws of the Commonwealth
of Pennsylvania without regard to choice of law rules.  Any action to enforce
this Agreement shall be filed in the state or federal courts located in
Pennsylvania.

 

d)             Although this Agreement was drafted by Company, the parties agree
that it accurately reflects the intent and understanding of each party and
should not be construed against Company for the sole reason that it was the
drafter if there is any dispute over the meaning or intent of any provisions.

 

e)              Executive agrees that this Agreement is confidential and
Executive will not disclose the terms and conditions of this Agreement to any
Company employee or other third party, other than Executive’s attorney,
accountant, professional advisors and members of her immediate family, except as
may be permitted or required by applicable law.

 

f)               This Agreement may be executed in counterparts, which together
shall constitute one Agreement.

 

15

--------------------------------------------------------------------------------


 

g)              Executive agrees that this Agreement is the sole Employment
Agreement between Company and Executive and supersedes any and all prior
Employment Agreements, Letters of Understandings, verbal understandings or
commitments.

 

h)             By their signatures below, the parties acknowledge that they have
had sufficient opportunity to read and consider, and that they have carefully
read and considered, each provision of this Agreement and that they are
voluntarily signing this Agreement intending to be legally bound hereby.  The
parties have executed this Agreement as of the Effective Date.

 

WITNESS

 

 

 

 

 

/s/ Jeffrey Plunkett

 

/s/ Maureen M. Cavanaugh

Witness: Jeffrey Plunkett

 

Maureen M. Cavanaugh

 

 

 

 

 

 

LANNETT COMPANY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Timothy C. Crew

 

 

 

Timothy C. Crew,

 

 

 

Chief Executive Officer

 

 

 

16

--------------------------------------------------------------------------------